                                                                Honorable Timothy Dore
                                                                Chapter 11
 1
 2
 3
 4
 5
 6                            UNITED STATES BANKRUPTCY COURT
 7                         FOR THE WESTERN DISTRICT OF WASHINGTON

 8   In re                                              No. 20-12192-TWD

 9   PACIFIC WATERCRAFT GROUP INC.,                     NOTICE OF APPOINTMENT OF
                                                        SUBCHAPTER V TRUSTEE
10
                                   Debtor(s).
11
12
13       Pursuant to 11 U.S.C. § 1183(a), the United States Trustee has appointed the following

14   qualified individual as Subchapter V trustee in the above-captioned case:
15      Virginia Burdette
16      5506 6th Ave S. – Suite 207
        Seattle, WA 98108
17      206.441.0203
        vab@andrewsburdette.com
18
19
         The trustee’s verified statement of disinterestedness and anticipated rate of compensation is
20
     attached to this notice.
21
22
     DATE: August 21, 2020
23
24                                                Respectfully submitted,
                                                  GREGORY M. GARVIN
25                                                Acting United States Trustee for Region 18
26
                                                  /s/ Kathryn E. Perkins
27                                                Kathryn E. Perkins, Cal.Bar # 240149
28                                                Attorney for the United States Trustee

       NOTICE OF APPOINTMENT OF                                        Office of the United States Trustee
       SUBCHAPTER V TRUSTEE                                            United States Courthouse
                                                                       700 Stewart Street, Suite 5103
                                                                       Seattle, WA 98101-1271
                                                                       206-553-2000, 206-553-2566 (fax)
       Case 20-12192-TWD          Doc 4   Filed 08/21/20     Ent. 08/21/20 14:03:59            Pg. 1 of 3
Case 20-12192-TWD   Doc 4   Filed 08/21/20   Ent. 08/21/20 14:03:59   Pg. 2 of 3
Case 20-12192-TWD   Doc 4   Filed 08/21/20   Ent. 08/21/20 14:03:59   Pg. 3 of 3
